DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 1, 2021.  Claims 1 and 6-24 are currently pending wherein all claims read on a method of fabricating a three-dimensional dental device.

Allowable Subject Matter
Claims 1 and 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Ng et al (US 2014/0272121) and Zenou et al (US 2018/0071989).

Summary of claim 1:
A method of fabricating a three-dimensional dental device, comprising:
applying a layer of support material in a liquid form on a substrate surface (12) by one of: ink jet printing, laser-induced forward transfer (LIFT), digital light projector (DLP) printing, stereolithographic (SLA) printing, or mechanically;
hardening the support material (i) ultraviolet (UV) curing at a first wavelength to create a solid layer of support material, and (ii) UV curing the solid layer of the support material at a second wavelength to create a hardened outer surface of the support material, wherein the second wavelength differs from the first wavelength;

depositing active dental material (16) into the area within the solid layer of support material in which a desired structure will be formed;
repeating the applying, hardening, ablating, and depositing steps, layer by layer, until the three-dimensional dental device has been completed; and
removing remaining support material by water or other solvent.

Ng teaches a method of making a 3D fabrication using multi-layered mold (title) wherein the process includes depositing a lowermost mold material (0005), hardening said layer (0005), using laser ablation to the layer (0006) and repeating the process layer by layer (0004 and 0006).  Ng teaches the process to include removing the mold by dissolving (abstract) using a solvent (0029).  However, Ng does not teach or fairly suggest the claimed method of fabricating a three-dimensional dental device wherein the support material is cured using a first wavelength of UV radiation followed by curing with a second wavelength to create a hardened outer surface and wherein the first wavelength and the second wavelength are different from one another.

Zenou teaches a method of making a three-dimensional object (abstract) wherein the process includes dispensing a building material (abstract), removing the solvent (reading on hardening), ablating the material, dispensing additional build material, curing the composition (abstract figure).  Zenou teaches the depositing of the composition to be via inkjet (0101) and removing the 3D object (0012).  However, Zenou does not teach or fairly suggest the claimed method of fabricating a three-dimensional dental device wherein the support material is cured using a first wavelength of UV radiation followed by curing with a second wavelength to create a hardened outer surface and wherein the first wavelength and the second wavelength are different from one another.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763